Title: From Benjamin Franklin to the Marine Committee of Congress, 3 June 1779
From: Franklin, Benjamin
To: Marine Committee of Congress


Gentlemen
Passy June 3 1779
I received the Honour of yours by the Marquis de la Fayette, who arrived safe and well in the Alliance Fregate, which you were pleased to put under my Orders.

There had been a Conspiracy on Board to seize and run away with the Ship to England. Thirty eight of the Crew concerned in the Plot were brought in under Confinement, and the Captain was much embarrass’d with them, and Suspicions of many more. We could not try them here, for Want of Officers sufficient to make a Court Martial. The French Admiralty could not take Cognizance of their Offence. The Captain objected to carrying them back as both troublesome & dangerous. In Fine We got Leave to land and confine them in a French Prison, where they continue till further Orders.
Captain Landais desired much to have his Ship sheathed here with Copper. But having neither Orders, nor Money in my Hands for that Purpose I was obliged to refuse it. There was a great Misunderstanding between him and his Officers: and great Discontent among his Officers themselves, who were in Want of Cloathes and Money: The Ship too, tho’ new, wanted great Repair, all her Iron Work being bad. The Agent Mr. Schweighauser required my Orders about every Thing: And I had Letters from him from the Officers, or from the Captain, by almost every Post. My total Unacquaintedness with such Business made it very perplexing to me. I have got thro’ it at Last, and I hear the Officers are more contented; But I hope to have no more such Affairs on my Hands.
Being informed by the Officer who came up from the Captain with the Dispatches, that She had not Hands sufficient to man Prizes if she should be sent on a Cruise, that the Captain did not care to supply the Deficiency with Frenchmen, that if She were again at Boston now that her Character for a swift Sailer, and that of the Captain for a good Officer were established, of which the Seamen were before doubtful, there was the greatest Probability that She would be fully manned immediately; And as Mr. Adams wished for an Opportunity of going home, and I heard that some Ships were bound to North America from Nantes, to whom the Convoy of a Fregate quite to the American Coast might be convenient, I determined to send her back directly; and accordingly offered her as a Convoy to the Trade. But as M. de la Mothe Piquet was about to sail from Brest with a Squadron, before our Frigate could be fitted, and as he offered to take Care of all outward bound Ships who should join him at Brest, the Offer I made was not accepted, and all the American Ships went from Nantes to join his Fleet. She was however still to go with Mr. Adams, but receiving the enclosed Letter from Mr. de Sartine Minister of the Marine, who at the same Time offered to man her compleatly if I comply’d with his Request, I thought it right to oblige him, as the Inconvenience would be only a little longer Delay to Mr. Adams in getting home, and by her extreamly swift Sailing, of which they relate Wonders, she might in the proposed Cruize take Prisoners enough to redeem by the now established Cartel the Rest of our unfortunate Countrymen still in the English Prisons. I accordingly acquainted Mr. De Sartine that I would, agreeable to his Desire, order her to l’Orient; where She now is a Part of Capt. Jones’s little Squadron, which is ready to sail, if not already sail’d on the intended Expedition.
After all this was thus arranged, Mr A. Lee wrote to me, to urge the sending her with the Merchant Ships, and to carry over some Dispatches of his & Mr Izards, that were of great Importance: But as those Ships were by this Time Sail’d, and the French Frigate with the new Minister and Mr. Adams was to sail in a Week or two and might carry those Dispatches, the Contents of which I was not acquainted with, I did not see the Necessity of retracting the Promise I had made to the Minister, and thereby deranging the Expedition.

As our Ships of War that arrive here, require an amazing Expence to fit them, and the Prizes they bring in, often occasion Law Suits and all the Embarrassement and Sollicitation & Vexation attending Suits in this Country, I must beg the Committee would be so good as to order the several Navy Boards to send no more to be outfitted here, without sending Effects to defray the Expence: and that if our armed Ships should be still ordered to cruise in these Seas, a Consul or Consuls may be appointed in the several Sea Ports, who will thereby be more at Hand to transact maritime Business expeditiously, will understand it better, relieve your Minister at this Court from a great Deal of Trouble, and leave him at Liberty to attend Affairs of more general Importance.
With great Esteem and Respect I have the Honour to be Gentlemen your most obedient and most humble Servant
B Franklin
The Honble. the Marine Committee of Congress.
 
Notations in different hands: The Honourable Benjamin Franklin esqr. Passey. June 3d 1779 / No 2
